TARIFF, J.
Plaintiffs, as members of the Board of Administration and the Trustees of the Carpenters’ Health and Welfare Fund of Philadelphia and Vicinity (“Fund”), filed this interpleader action against two separate defendants, Dorothy Good and Elaine Prince, also known as Elaine Good, each of whom claim to be the sole beneficiary under a death benefit clause, for the purpose of determining which of defendants is the beneficiary under the Fund and, therefore, entitled to proceeds payable therefrom. The beneficiary designation form filed by decedent, Charles Wilbert Good, designates as beneficiary one whose name is stated to be “Elaine C. Good” and whose relationship to Charles Wilbert Good is stated as “wife.” Decedent became covered by the Fund on or about May, 1970; he died on October 28, 1972.
Defendant Dorothy Good claims that she was married to decedent on January 9, 1965, and continued legally as his wife until his death. Charles and Dorothy Good were separated shortly after their marriage and Charles began cohabiting with Elaine C. Prince as husband and wife. Elaine Prince was thereafter known and publicly identified as Elaine Good, cohabited with, and, was reputed to be the wife of Charles for approximately seven years prior to. his death and bore him two children, both of whom are named as “dependent children” in the beneficiary designation form executed by decedent. She has clearly established her identity as being the person whom the decedent designated as beneficiary of the Fund through an *292abundance of evidence. The mere description or classification of the intended beneficiary as being decedent’s “wife” in the designation form is immaterial and will not defeat his intent to provide for one who has otherwise been clearly identified beyond peradventure.
On April 28, 1973, Elaine Prince, also known as Elaine Good, married Edward M. Laughlin following the death of Charles Wilbert Good and is now known as Elaine Laughlin. Judgment is entered in her favor.
ORDER
And now, April 28, 1976, upon consideration of the foregoing petition, the Prothonotary is ordered and directed to pay to Elaine Prince, also known as Elaine Good, presently known as Elaine Laughlin, all those funds paid into court under the above captioned interpleader action, minus any funds disbursed by previous court order or by operation of law.